MANDATE

                                   Court of Appeals
                              First District of Texas
                                   NO. 01-13-00838-CR

                               FINLEY WRIGHT, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

     Appeal from the 174th District Court of Harris County. (Tr. Ct. No. 1334182).

TO THE 174TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

         Before this Court, on the 12th day of February 2015, the case upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:

                      This case is an appeal from the final judgment signed
               by the trial court on August 27, 2013. After submitting the
               case on the appellate record and the arguments properly
               raised by the parties, the Court holds that the trial court’s
               judgment contains no reversible error. Accordingly, the
               Court affirms the trial court’s judgment.

                      The Court orders that this decision be certified below
               for observance.

               Judgment rendered February 12, 2015.
               Panel consists of Justices Jennings, Higley, and Huddle.
               Opinion delivered by Justice Higley.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




July 3, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT